Citation Nr: 0614940	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  95-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, claimed as a sleep disorder.

2.  Entitlement to service connection for Mycoplasma 
fermentans.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to an increased initial, separate, 
compensable, 10 percent, or higher evaluation, for 
degenerative joint disease, of the right and left knees, 
prior to February 10, 2005

6.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative joint disease, right knee, 
with chondromalacia patella, from February 10, 2005.

7.  Entitlement to an increased initial evaluation in excess 
of 10 percent for chondromalacia patella, left knee, from 
February 10, 2005.

8.  Entitlement to an increased initial evaluation in excess 
of 10 percent for status post surgery, right shoulder, with 
residual painful range of motion.


REPRESENTATION

Appellant represented by:	Raymond Rivera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980, and from April 1982 to June 1992.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  By a decision 
issued in April 2001, the Board remanded a claim of 
entitlement to an evaluation in excess of 10 percent for 
status post surgery, right shoulder, with residual painful 
range of motion, and remanded claims of entitlement to an 
evaluation in excess of 10 percent for post-traumatic pain in 
the right knee and in the left knee.  By a rating decision 
issued in November 2005, the RO granted a separate, 
compensable, 10 percent evaluation for right knee disability 
and a separate, compensable, 10 percent evaluation for left 
knee disability, from February 10, 2005.  The veteran's 
claims for an increased initial evaluation for left knee 
disability and for right knee disability remain in 
contention.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeals for increased evaluations 
for his service-connected knee and right shoulder 
disabilities, in November 2001, the veteran submitted claims 
of entitlement to service connection for a gastrointestinal 
disorder, fibromyalgia, chronic fatigue, Lou Gerhig's 
disease, and a sleep disorder.  In a September 2002 rating 
decision, the RO denied entitlement to service connection for 
Mycoplasma, chronic fatigue, Lou Gerhig's disease, sleep 
disorder, fibromyalgia, and denied a request to reopen a 
claim of entitlement to service connection for irritable 
bowel syndrome.  In February 2003, the veteran's timely 
disagreement with that rating decision was received.  A 
statement of the case was issued in March 2004, and the 
veteran submitted a letter which was his timely substantive 
appeal.  These claims are before the Board for appellate 
review.

During the pendency of these claims, the veteran submitted a 
request to reopen a claim of entitlement to service 
connection for a cervical spine disorder, claimed as 
herniated, bulging discs and bone spurs in the cervical 
spine.  The claims files before the Board do not reflect that 
the RO has issued a rating decision on this issue, and this 
claim is not before the Board for appellate review at this 
time.  This issue is REFERRED to the RO for further action as 
necessary.

At a personal hearing conducted in May 2004, the veteran 
withdrew his appeal for service connection for Lou Gerhig's 
disease.  That withdrawal is valid, and that claim is not 
before the Board for appellate review.

By a rating decision issued in March 2005, the RO granted 
service connection for irritable bowel syndrome, effective in 
March 2002.  The claims files before the Board do not reflect 
that the veteran has disagreed with any aspect of this grant 
of service connection.  No issue regarding the claim for 
service connection for irritable bowels syndrome is before 
the Board for appellate review at this time.       

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as set forth on the title page of this decision.

The claims of entitlement to service connection for 
depressive disorder, claimed as a sleep disorder, Mycoplasma 
fermentans, fibromyalgia, and chronic fatigue are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  When the veteran submitted the claim for service 
connection for right knee disability in 1993, his right knee 
disability was manifested by tenderness over the lateral 
aspect, crepitation, full range of motion, and mild 
degenerative joint disease on radiologic examination.

2.  When the veteran submitted the claim for service 
connection for left knee disability in 1993, his left knee 
disability was manifested by tenderness over the lateral 
aspect of the knee, crepitation, full range of motion, 
positive McMurray's test, and mild degenerative joint disease 
on radiologic examination.

3.  The veteran's service-connected right knee disability is 
currently manifested by tenderness, crepitation, painful but 
essentially full range of motion, and degenerative joint 
disease on radiologic examination, but there are no objective 
findings of instability, subluxation, atrophy, decreased 
muscle strength, or other symptoms of right knee disability, 
and there is no objective evidence that the veteran's 
symptoms have exceeded the current level of severity at any 
time during the pendency of the appeal.  

4.  The veteran's service-connected left knee disability is 
currently manifested by tenderness, crepitation, positive 
patellar grind, and painful but essentially full range of 
motion, but there are no objective findings of instability, 
subluxation, atrophy, decreased muscle strength, or other 
symptoms of left knee disability, and there is no objective 
evidence that the veteran's symptoms have exceeded the 
current level of severity at any time during the pendency of 
the appeal.  

5.  The veteran's service-connected right shoulder disability 
is manifested by some pain with limitation of motion, and 
there is objective confirmation of degenerative joint disease 
on radiologic examination, but it has not been manifested by 
recurrent dislocation or limitation of motion to shoulder 
level at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate, compensable, 10 
percent evaluation for degenerative joint disease, right 
knee, with chondromalacia patella, and an initial  separate, 
compensable, 10 percent evaluation for chondromalacia 
patella, left knee, are met from June 2, 1992.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.400, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee, with 
chondromalacia patella, have not been met, either prior to or 
from February 10, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.400, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella, left knee, have not been met, 
either prior to or from February 10, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.400, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259 (2005).

4.  The criteria for an initial disability evaluation greater 
than 10 percent, for status post surgery, right shoulder, 
with residual painful range of motion, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.71, Diagnostic Code 
5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected bilateral knee and 
right shoulder disabilities.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claims for increased evaluations 
for the service-connected disabilities at issue were received 
prior to enactment of the VCAA, and the initial unfavorable 
rating decision was issued prior to the enactment of the 
VCAA.  Following the April 2001 Board Remand of the claims 
for increased evaluations, the RO issued a May 2001 letter 
which advised the veteran of some provisions of the VCAA.  In 
September 2002, the RO issued another letter which advised 
the veteran of the provisions generally of the VCAA, 
including advising the veteran of the criteria generally for 
establishing entitlement to increased disability evaluations.  
The veteran responded to this letter by stating that there 
were no clinical records other than those at the VA Medical 
Center.

In March 2004, the RO issued a supplemental statement of the 
case (SSOC) which included the complete text of 38 C.F.R. § 
3.159, as revised to implement and incorporate the VCAA.  
Following this notification the veteran was afforded VA 
examination and he testified at a personal hearing conducted 
at the RO in May 2004.  Thereafter, by a rating decision 
issued in November 2005, the veteran's claims for increased 
evaluations for his right and left knee and right shoulder 
disabilities were readjudicated, and a November 2005 SSOC was 
issued.

The Board finds that the September 2002 notice advised the 
veteran of each element of notice described in Pelegrini.  
Each claim was thereafter readjudicated in November 2005, and 
an additional SSOC was issued, so the notice provided prior 
to November 2005 meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran was afforded several VA examinations, testified 
at a hearing before the RO, and had numerous opportunities to 
submit evidence.  Several rating decisions over the course of 
the 14 years of this claim provided the veteran with the 
criteria for higher evaluations for knee and shoulder 
disabilities, and the basic diagnostic codes applicable to 
these claims have remained unchanged throughout the pendency 
of the appeal.  The Board finds that, if there is any defect 
in the notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran, who has, at this point, had, as 
noted, nearly 14 years to present evidence and argument to 
support the claims addressed in this appeal.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
in the appeal of an initial evaluation they do provide notice 
regarding development of the evidence throughout the appeal 
period.  Because the effective dates assigned in an initial 
evaluation are based on facts found, the effective dates are 
necessarily assigned in accordance with what the evidence 
demonstrates, as was done in this appeal.  The veteran is not 
harmed by failing to remand the instant appeal for the 
purpose of notifying him that effective dates may be assigned 
in accordance with the facts found.  Such notice could not 
provide him with any additional opportunity to present 
relevant evidence because such evidence would be identical to 
evidence which he has already been notified that he should 
identify or submit, i.e., the evidence upon which the 
effective date is determined is the same evidence upon which 
the determination of degree of disability is based.  Further, 
the increases granted herein have been granted for the entire 
appeal period, i.e., the earliest effective date available.  
Accordingly, any error in failing to notify the veteran 
regarding the effective dates is harmless with respect to 
claims which are granted in this decision as well as with 
respect to claims which are denied because of the above 
analysis and because with respect to claims that are denied 
the issue of an effective date is moot.
Law and regulations applicable to claims for increased 
disability evaluations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran in this case has disagreed 
with the initial evaluation following a grant of service 
connection.  Therefore, the evidence must be examined to 
determine what the facts disclose about the severity of the 
disabilities being addressed in this appeal, during the 
relevant time period, from June 1992 to the present.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis, and 
DC 5003 is to be "read in conjunction with" section 4.59.  DC 
5003 is "complemented by" section 4.40.  See Hicks v Brown, 8 
Vet. App. 417, 420-21 (1995).  Sections 4.40, 4.45, and 4.59 
"all appear to be applicable in evaluating arthritis."  
VAOPGCPREC 9-98.  Section 4.59 contemplates "at least the 
minimum compensable rating" for painful motion "with joint or 
periarticular pathology."  VAOPGCPREC 9-98.

Claims for increased evaluations for right and left knee 
disabilities

Factual background

Historically, by a rating decision issued in January 1994, 
the veteran's June 1992 claim of entitlement to service 
connection for bilateral knee disorders, characterized as 
post-traumatic pain, was granted.  A 10 percent evaluation 
was assigned for the combined disability of both knees, under 
DCs 5003 and 5257, effective from June 2, 1992, the day 
following the veteran's discharge.  In November 2005, the RO 
granted a separate, compensable, 10 percent evaluation for 
right knee disability and a separate, compensable, 10 percent 
evaluation for left knee disability, from February 10, 2005.

VA examination of the veteran's knees following his June 1992 
claim for service connection was conducted in May 1993.  At 
that time, both knees manifested tenderness over the lateral 
aspect of the knee, crepitation, full range of motion, with a 
positive McMurray's test on the left.  The veteran complained 
of instability, but there was no "significant" instability 
on objective examination.  There was full range of motion of 
both knees.  There was mild degenerative joint disease 
involving both patellas bilaterally on radiologic 
examination.  

Radiologic examination conducted in February 1994 disclosed 
minimal degenerative changes with a small osteophyte 
projecting off the inferior surface of the left patella.  
There was effusion on the right knee in October 1995, but the 
veteran retained full range of motion.  Physical therapy was 
provided for right knee pain in November 1995 and December 
1995.

On VA examination conducted in February 1996, the veteran 
lacked 5 degrees to complete extension of both knees.  There 
was swelling of the right knee.  Genu valgus deformity was 
noted.  Magnetic resonance imaging of the right knee in 
January 1996 disclosed no abnormality.  On VA examination 
conducted in May 1999, the veteran denied episodes of 
dislocation or subluxation of either knee.  Extension was to 
0 degrees.  

Radiologic examinations conducted in October 2001 and in 
April 2002 failed to confirm degenerative changes in the left 
knee.  However, the April 2002 VA examination disclosed that 
the veteran reported clacking sounds on motion of the knees 
and locking of the knees with kneeling.  Flexion of the knees 
was to 140 degrees and extension was to 0 degrees.  His gait 
cycle was normal.

At his May 2004 personal hearing, the veteran testified that 
he was on permanent light duty with the Postal Service so 
that he did not have to do as much walking.  

On VA examination conducted in the February 2005, the veteran 
reported that he continued to work full-time delivering mail.  
Extension of each knee was to 0 degrees and flexion was to 
135 degrees.  There was tenderness to palpation in several 
areas.  Valgus and varus stress testing was negative.  
Anterior-posterior drawer, Lachman's, and McMurray's tests 
were negative.  There was positive patellar grind.  The 
veteran ambulated with equal step length, normal cadence, and 
no assistive devices.  The examiner concluded that there was 
degenerative joint disease of the right knee as well as 
chondromalacia patella of the left knee.

VA outpatient clinical records dated in September 2004 and 
January 2005 are devoid of evidence of complaints related to 
disability of either knee.  

Regulations applicable to claims for increased evaluations 
for knee disability

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, limitation of extension of the leg will be 
rated as 10 percent disabling where extension is limited to 
10 degrees.  A 20 percent rating is provided for limitation 
of extension to 15 degrees, and a 30 percent rating is 
provided for limitation of extension of 20 degrees.  38 
C.F.R. § 4.71a, DC 5261.

A veteran who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 
and/or 5261 in order to obtain a separate rating for 
arthritis.

Analysis

1.  Claim for separate, compensable, evaluations for right 
and left knee disability prior to February 10, 2005

The evidence discloses that, on initial VA examination 
conducted in 1993, radiologic examination objectively 
confirmed degenerative joint disease of each knee.  Although 
the examiner stated that the veteran had full range of 
motion, there were objective findings other than loss of 
range of motion, including pain on use and crepitation of 
both knees.  As such, the evidence supports an initial, 
separate, compensable 10 percent evaluation for right knee 
disability from June 2, 1992 as well as an initial, separate, 
compensable 10 percent evaluation for left knee disability 
from June 2, 1992.

2.  Claim for an initial evaluation in excess of 10 percent, 
either prior to or from February 10, 2005, for right knee 
disability

Although the veteran reported subjective complaints of 
instability of his knees, no examiner found objective 
evidence of instability, subluxation, or giving away of the 
right knee.  In the absence of objective findings of 
instability of the right knee, the preponderance of the 
evidence is against assignment of a separate compensable 
evaluation under DC 5257 for instability in addition to the 
10 percent evaluation in effect for degenerative joint 
disease under DC 5003.  

The evidence establishes that the veteran does not have 
compensable limitation of either flexion or extension of the 
right knee; rather, he retains almost full range of motion, 
with pain at the extremes of motion.  

Although one examiner stated, in a 1996 report, that the 
veteran lacked 5 degrees of extension, that is the sole 
finding of limitation of extension during the 14-year 
pendency of this claim.  Since a compensable evaluation for 
limitation of extension requires a limitation of 10 degrees, 
the one-time finding of a limitation of 5 degrees does not 
warrant a determination that the veteran had a compensable 
limitation of extension at any time which would warrant a 
staged rating.  Rather, given the numerous findings that the 
veteran had extension to 0 degrees, the preponderance of the 
evidence is against assignment of a compensable evaluation 
for limitation of extension of the right knee.

There is no evidence that the veteran has a symptomatic 
semilunar cartilage abnormality in the right knee, or any 
other knee abnormality or symptoms of disability which is not 
encompassed in the evaluation under DC 5003.  A 10 percent 
evaluation is the maximum evaluation which may be assigned 
for arthritis of a major joint under DC 5003.  In the absence 
of evidence of instability, compensable limitation of motion, 
or other symptom of right knee disability, either prior to or 
from February 10, 2005, there is no evidence which supports 
an initial evaluation in excess of 10 percent for right knee 
disability.

Because the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  Since the preponderance of the medical 
opinion and evidence of record is against the claim, the 
claim must be denied.  

3.  Claim for an initial evaluation in excess of 10 percent, 
either prior to or from February 10, 2005, for left knee 
disability

Although the veteran reported subjective complaints of 
instability of both knees, only once did an examiner indicate 
that there was objective evidence of instability of the left 
knee, when the examiner who conducted VA examination in May 
1993 stated that McMurray's test was positive.  However, 
McMurray's test was described as negative by all subsequent 
examiners, and no other test for instability, such as 
Lachman's test or anterior-posterior drawer test, disclosed 
instability.  The preponderance of the evidence is against a 
finding that the veteran had instability of the left knee, 
and the evidence is against assignment of a separate 
compensable evaluation under DC 5257, in addition to the 
compensable evaluation assigned under DC 5003.  

The evidence establishes that the veteran does not have 
compensable limitation of either flexion or extension of the 
left knee; rather, he retains almost full range of motion, 
with pain at the extremes of motion.  

Although one examiner stated, in a 1996 report, that the 
veteran lacked 5 degrees of extension of the left knee, that 
is the sole finding of limitation of extension during the 14-
year pendency of this claim.  Since a compensable evaluation 
for limitation of extension requires a limitation of 10 
degrees, the one-time finding of a limitation of 5 degrees 
does not warrant a determination that the veteran had a 
compensable limitation of extension at any time which would 
warrant a staged rating.  Rather, given the numerous findings 
that the veteran had extension to 0 degrees, the 
preponderance of the evidence is against assignment of a 
compensable evaluation for limitation of extension of the 
left knee.

There is no evidence that the veteran has a symptomatic 
semilunar cartilage abnormality in the left knee, or any 
other knee abnormality or symptoms of disability which is not 
encompassed in the evaluation under DC 5003.  A 10 percent 
evaluation is the maximum evaluation which may be assigned 
for arthritis of a major joint under DC 5003.  In the absence 
of evidence of instability, compensable limitation of motion, 
or other symptom of left knee disability, either prior to or 
from February 10, 2005, there is no evidence which supports 
an initial evaluation in excess of 10 percent for left knee 
disability.

Because the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  Since the preponderance of the medical 
opinion and evidence of record is against the claim, the 
claim must be denied.  

Extraschedular considerations

There is no evidence that either the veteran's right knee 
disability or his left knee disability results in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In particular, the veteran continues to work full-
time, and has not required hospitalization for treatment of 
disability of either knee during the 14 years of the pendency 
of these claims.  

Claim for an evaluation in excess of 10 percent right 
shoulder disability

B.  Law and regulations applicable to evaluation of the 
shoulder

Musculoskeletal disabilities of the shoulder and arm are 
evaluated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  
Normal ranges of upper extremity motion are forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 
180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees.  38 C.F.R. § 4.71, Plate I.

DC 5201 provides that limitation of motion of the major or 
minor arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201.

Under DC 5202, for recurrent dislocations of the major arm at 
the scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm.

Facts

On VA examination conducted in May 1993, the veteran had 
painful motion of the right shoulder.  Flexion was to 140 
degrees, and internal and external rotation were to 90 
degrees.  There was tenderness in the acromoclavicular joint.  
VA outpatient treatment records dated in 1996 disclose that 
range of motion of the right shoulder was to 120 degrees of 
flexion and 90 degrees of abduction.  

On VA examination in May 1999, the veteran reported that he 
had lost time from work as a result of shoulder disability, 
but he was not under any limitations at work due to his 
shoulder disability.  May 2002 radiologic examination of the 
shoulder disclosed degenerative changes of the right 
acromioclavicular joint space.  On examination conducted in 
April 2002, the veteran reported that he missed 30 days of 
work in the previous year due to orthopedic disabilities.  He 
reported that he was unable to carry heavy sacks of mail.  

VA outpatient clinical records dated in September 2004 and 
January 2005 are devoid of evidence that the veteran sought 
treated for a right shoulder disability 

On VA examination conducted in February 2005, the veteran was 
able to abduct the right shoulder 150 degrees.  Flexion of 
the shoulder was to 150 degrees, internal rotation was to 80 
degrees, and external rotation was to 65 degrees.  Manual 
muscle strength was 4/5.  Pain on abduction began at 150 
degrees and there was pain at 65 degrees of external 
rotation.  There was no atrophy of the shoulder girdle or 
lateral or anterior shoulder muscles.  There was a well-
healed surgical scar on the anterior superior right shoulder.  
Drop arm test was negative.  O'Brien's test with hands 
supinated was positive.  There was no shoulder instability.  
There was crepitation of the acromioclavicular joint.  The 
examiner noted that radiologic examinations of the right 
shoulder disclosed degenerative changes of the 
acromioclavicular joint.  The veteran had additional 
limitation of motion after repetitive range of motion, but 
there was no additional limitation due to fatigue, weakness, 
or lack of endurance.  

Analysis

The veteran's right shoulder symptomatology does not meet the 
criteria for a compensable evaluation under DC 5201, as the 
medical evidence does not demonstrate that the veteran's 
shoulder motion is limited to shoulder level (90 degrees).  
Rather, the evidence establishes that the veteran retains 150 
degrees of range of flexion of the right shoulder, even with 
pain and increased pain on repetitive motion.  

However, there is objective medical evidence of pain and 
functional limitation with right arm motion, and radiologic 
examinations confirm degenerative joint disease of the right 
shoulder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 4.59 requires a 10 
percent rating where there is degenerative joint disease and 
painful motion, even though there is no loss of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Because the veteran has arthritis and painful motion of his 
right shoulder a 10 percent evaluation is warranted and has 
been assigned.

However, there is no evidence that the veteran meets any 
criterion for an evaluation in excess of 10 percent.  The 
veteran's motion of the right shoulder is not limited to 
shoulder level.  DC 5201.  There is no evidence of recurrent 
dislocations.  DC 5202.  There is no deformity of the 
clavicle or humerus.  DC 5203.  There is no evidence of 
symptoms of disability which are not encompassed in the 10 
percent evaluation assigned under DC 5201.  The preponderance 
of the evidence is against an evaluation in excess of 10 
percent for right shoulder disability.  

Further, there is no evidence indicating that a separate 
evaluation should be assigned for the scar that is residual 
of surgery under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (in effect prior to and from August 30, 2002).  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  All of the 
competent medical evidence indicates that the scar does not 
manifest symptoms warranting a separate compensable 
evaluation.  Accordingly, a preponderance of the evidence is 
against a separate compensable evaluation for the scar.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  Although the veteran has 
stated that he misses work due to his shoulder disabilities 
and his knee disabilities, the veteran has not indicated that 
his right shoulder disability causes him to miss work more 
frequently than commensurate with the assigned 10 percent 
evaluation.  The evidence clearly establishes that the 
veteran continues to work full-time, although he is 
restricted to light duty as a result of numerous medical and 
orthopedic disorders, including his service-connected right 
shoulder disability.  Therefore, referral to the agency of 
original jurisdiction for the question of entitlement to an 
initial extraschedular evaluation in excess of 10 percent is 
not required.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

A separate, compensable, initial 10 percent evaluation for 
right knee disability and a separate, compensable, initial 10 
percent evaluation for left knee disability from June 2, 
1992, are granted, subject to laws and regulations governing 
an award of monetary compensation.  

An initial evaluation in excess of 10 percent for right knee 
disability, prior to or from February 10, 2005, is denied.  

An initial evaluation in excess of 10 percent for left knee 
disability, prior to or from February 10, 2005, is denied.  

An initial evaluation in excess of 10 percent for status post 
surgery, right shoulder, with residual painful range of 
motion, is denied.


REMAND

At his May 2004 personal hearing, the veteran testified that 
he was in a reserve service component after his active 
service, and his testimony indicated that he attended a 
"school" for six months.  Further information should be 
obtained as to whether that six-month period was active duty 
for training (ACDUTRA) or active service.  The veteran has 
supplied records which reflect that he continued to serve 
with his reserve component until 2003.  His reserve service 
medical records are relevant to the claims for service 
connection on appeal before the Board.  His reserve service 
records should be obtained.

Additionally, the veteran's employment clinical records are 
relevant to his claim, and an attempt should be made to 
obtain those records, after authorization from the veteran.  
After the veteran's reserve component records and his 
employment medical records have been obtained, the veteran 
should be afforded VA examination to determine the etiology 
of the disorders at issue in this Remand.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection as issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should attempt to obtain any 
medical records generated by or on behalf 
of the U.S. Postal Service during the 
veteran's employment, after obtaining the 
veteran's authorization.  

3.  Records from the veteran's reserve 
component service, apparently with the 
Puerto Rico National Guard, following the 
veteran's discharge from active service 
in June 1992, through May 2003, should be 
sought from the Adjutant General of the 
Puerto Rico National Guard.  If the 
veteran's records are not on file with 
the Adjutant General's Office, that 
office should be asked to identify where 
the records were sent for retirement.  If 
no information is obtained, request that 
AR-PERSCOM, the U.S. Army Reserve 
Personnel Command (formerly ARPERCEN), 
provide information on the location of 
the veteran's retired files.  

4.  The veteran should be afforded VA 
psychiatric examination, to determine 
whether the veteran has a depressive 
disorder, claimed as a sleep disorder, 
and, if so, to determine the etiology of 
that disorder.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Following 
examination of the veteran, the examiner 
should express an opinion as to whether 
it is as likely as not (50 percent or 
greater likelihood) that any depressive 
disorder or other psychiatric disorder is 
a result of the veteran's military 
service, to include his service in the 
Persian Gulf.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

5.  The veteran should be afforded VA 
infectious diseases examination to 
determine whether he currently has 
Mycoplasma fermentans or residuals of 
previous infection by that organism.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, if 
Mycoplasma fermentans, or residuals of 
infection with that organism, is present, 
the examiner should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
fibromyalgia, chronic fatigue, or 
undiagnosed disorder is a result of the 
veteran's military service, to include 
his service in the Persian Gulf.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  The veteran should be afforded a VA 
examination to determine whether he 
currently has fibromyalgia or chronic 
fatigue syndrome, and, if so, to 
determine the etiology of such 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Following examination of the 
veteran, if fibromyalgia or chronic 
fatigue syndrome is present, the examiner 
should express an opinion as to whether 
it is as likely as not (50 percent or 
greater likelihood) that the fibromyalgia 
or chronic fatigue syndrome is a result 
of the veteran's military service, to 
include his service in the Persian Gulf.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

7.  Thereafter, each of the claims on 
appeal should be readjudicated and the 
veteran should be notified of that 
adjudication.  If any benefit requested 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained.  The veteran should be afforded 
an opportunity to respond.  

The case should then be returned to the Board for 
further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


